Opinion filed May 7, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-08-00252-CV
                                         __________

                                BOBBY LUCKY, Appellant

                                                 V.

                  KITCHEN CAPTAIN HAINES ET AL, Appellees


                            On Appeal from the 42nd District Court

                                      Taylor County, Texas

                                 Trial Court Cause No. 45787-A


                            MEMORANDUM OPINION
       In 2003, Bobby Lucky sued Kitchen Captain Haines, Kitchen Sergeant Jane/John Doe,
Infirmary Nurse(s) Jane/John Doe, Physician Nafrauri, Lannette Linthicum, Correctional Officer J.
Lopez, Sergeant Hogg, Lieutenant J. Stewards, and Major Jane/John Doe (all employees at the John
Middleton Unit of the Texas Department of Criminal Justice, Institutional Division). Lucky alleged
gross and common law negligence that resulted in his digestion of contaminated food in the chow
hall. Lucky sought a total of $4,500,000 in damages plus attorney’s fees. Lucky amended his
petition in 2005 with additional factual allegations to support his claims.
       In April 2007, Lucky’s claims as to Haines were dismissed. On September 3, 2008, the trial
court signed an order dismissing Lucky’s remaining claims. We affirm.
       On appeal, Lucky argues that the trial court erred in dismissing his claims without allowing
him adequate and sufficient opportunity to clarify his claims, that the trial court ignored and refused
to review his pro se notice of settlement, that his confinement and his medical condition did not
allow him sufficient time to prepare his claims, and that the physician named as defendant was liable
for his injuries. The State responds by pointing out that Lucky failed to comply with the
requirements of TEX . CIV . PRAC. & REM . CODE ANN . § 14.004 (Vernon 2002). Lucky has filed an
amendment to brief contending that the trial court neither reviewed his case pursuant to TEX . CIV .
PRAC. & REM . CODE ANN . §§ 14.001-.014 (Vernon 2002) nor allowed him the opportunity to amend
his claims.
       The record before this court reflects that the trial court did not abuse its discretion. Lucky
failed to comply with Sections 14.004 and 14.005. The trial court was not required to conduct a
hearing prior to dismissal. Section 14.008. Moreover, we note that Lucky’s suit was pending for
five years before it was dismissed. The record does not support Lucky’s claims that he was denied
the opportunity to pursue his claims. All of Lucky’s arguments have been considered, and each is
overruled.
       The order of the trial court is affirmed.


                                                               PER CURIAM


May 7, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2